IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                         Assigned on Briefs September 20, 2000

                  STATE OF TENNESSEE v. ANTHONY LAYNE

                 Appeal as of Right from the Circuit Court for Coffee County
                         No. 27,741M     Gerald L. Ewell Sr., Judge



                  No. M1997-00025-CCA-R3-CD - Filed December 29, 2000


The appellant, Anthony Layne, was convicted by a jury in the Coffee County Circuit Court of one
count of criminal trespass, a class C misdemeanor, and one count of theft of property less than $500,
a class A misdemeanor. The trial court sentenced the appellant to thirty days incarceration in the
Coffee County Jail for the criminal trespass conviction. The trial court also sentenced the appellant
to eleven months and twenty-nine days incarceration in the Coffee County Jail for the theft
conviction and assessed a $1000 fine. The appellant raises the following issue for our review:
whether the evidence in this case was sufficient to support the appellant’s convictions. Upon review
of the record and the parties’ briefs, we affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which DAVID H. WELLES and JOE
G. RILEY, JJ., joined.

Robert S. Peters, Winchester, Tennessee, for the appellant, Anthony Layne.

Paul G. Summers, Attorney General and Reporter, Elizabeth T. Ryan, Assistant Attorney General,
C. Michael Layne, District Attorney General, and Steve Weitzman, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

                                      I. Factual Background
               On February 22, 1996, at approximately 11 p.m., Dwight Alford noticed a truck turn
into the driveway of the house he was building. The house was located at the end of a driveway that
was approximately 400 feet long. The entrance to the driveway was marked by a few steel posts with
a rope running from post to post. According to Alford, the last member of the construction crew to
leave the property was to hang the rope from post to post, obstructing the entrance to the driveway.
Alford could not testify that the rope had been hung on the day in question. He also admitted that
the property was not posted with “no trespassing” signs. Alford testified that on the evening of
February 22, 1996, he watched as the truck proceeded toward the house, turned around, and left. He
then saw the truck return and approach his vehicle. Alford stated that, as the truck approached his
vehicle, he saw the truck’s lights go out, and the truck proceeded out of the driveway at a high rate
of speed. As the truck came out of the driveway, the truck bounced, and a ladder fell off the truck.
Alford followed the truck until it was stopped at a roadblock near the Oak Market on Interstate Drive
in Manchester. While following the truck, Alford had called 911 to notify the Sheriff’s Department.

               Several police officers testified concerning the stop of the truck. Officer Victor Jones,
Officer Frankie Yates, and Officer Mike Jarvis testified that the appellant was the driver of the truck.
There were two passengers in the truck, a young man and a young woman.

                 The ladder that fell from the truck was later found by Alford in a grassy area about
seventy-five yards east of his driveway. Howard Ridner of Howard Ridner Construction Company
testified that the ladder that Alford found belonged to Ridner and was being used at the Alford
construction site. He stated that the value of the ladder was $100.

               Stacey O’Neal testified for the appellant that she and Michael Nunley were with the
appellant on the evening of February 22, 1996. They had met in Tracy City and decided to drive to
Manchester. After eating at a fast food restaurant in Manchester, they drove out Woodbury
Highway. They drove into Alford’s driveway in order to turn around. As they left the driveway, a
vehicle approached on the driveway. They went around the vehicle. The vehicle turned around and
followed them until they were stopped at a roadblock. O’Neal denied that anyone had taken a ladder
from the Alford property. She also denied seeing a ladder fall from the truck.

               A jury in the Coffee County Circuit Court convicted the appellant of one count of
criminal trespass, a class C misdemeanor, and one count of theft of property less than $500, a class
A misdemeanor. The trial court sentenced the appellant to thirty days incarceration in the Coffee
County Jail for the criminal trespass conviction. The trial court also sentenced the appellant to
eleven months and twenty-nine days incarceration in the Coffee County Jail for the theft conviction
and assessed a $1000 fine. On appeal, the appellant raises the following issue for our review:
whether the evidence in this case was sufficient to support the appellant’s convictions.

                                               II. Analysis
                 When challenging a conviction on sufficiency of the evidence grounds, the appellant
must establish that no reasonable trier of fact could have found the essential elements of the offense
beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);
Tenn. R. App. P. 13(e). Our supreme court has found that “a guilty verdict, approved by the trial
judge, accredits the testimony of the State’s witnesses and resolves all conflicts in testimony in favor
of the theory of the State.” State v. Hatchett, 560 S.W.2d 627, 630 (Tenn. 1978). Accordingly, on
appeal the State is entitled to the strongest legitimate view of the evidence produced at trial and all
reasonable inferences which may be drawn from that evidence. State v. Williams, 657 S.W.2d 405,
410 (Tenn. 1983). Moreover, a jury conviction removes the presumption of innocence the appellant
enjoyed at trial and replaces it on appeal with a presumption of guilt; therefore, the appellant carries


                                                  -2-
the burden of demonstrating to this court why the evidence is insufficient to support the jury’s
findings. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

                 In order to sustain the appellant’s conviction of criminal trespass, the State needed
to prove that the appellant entered Alford’s property, knowing that he did not have Alford’s effective
consent to do so. Tenn. Code Ann. § 39-14-405(1997). The testimony of the State’s witnesses at
trial established that the appellant twice entered Alford’s property. There were steel posts located
at the entrance to the driveway. Additionally, the driveway led to what was obviously a private
residence. Moreover, upon noticing Alford’s vehicle approaching his truck, the appellant turned off
the lights of his truck and sped away, hitting a bump with such force that a ladder fell from the truck.
We conclude that, based upon these facts, a reasonable trier of fact could have found the appellant
guilty of criminal trespass.

                 Additionally, to convict the appellant of theft, the State needed to prove that the
appellant obtained or exercised control over the property of another having a value of less than $500,
with the intent to deprive the owner of the property and without the owner’s effective consent. Tenn.
Code Ann. § 39-14-103, -105(1)(1997). Alford testified that he witnessed a ladder fall from the
appellant’s truck. Alford later found the ladder approximately seventy-five yards east of his
driveway. Additionally, Ridner testified that he owned the ladder that Alford found, that the ladder
had been at the construction site at Alford’s house, and that the ladder was worth $100. We find that
this evidence is sufficient for a jury to find that the appellant committed the offense of theft.

               The appellant specifically argues that O’Neal testified that the appellant turned west
upon leaving the Alford residence. The appellant emphasizes that the ladder was found east of
Alford’s driveway. Thus, the appellant argues, the evidence is in conflict so as to suggest the
appellant’s innocence. Conflicts in the testimony produced at trial are to be resolved by the trier of
fact and not this court. State v. Fox, 733 S.W.2d 116, 117 (Tenn. Crim. App. 1987). The jury
obviously discredited the appellant’s witness and instead chose to believe the State’s witnesses. See
State v. Bolden, No. 288, 1989 WL 98090, at *2 (Tenn. Crim. App. at Knoxville, August 24, 1989).
We will not reweigh or reevaluate this evidence. This issue is without merit.

                                       III. Conclusion
               Based upon the foregoing, we affirm the judgment of the trial court.

                                                        ___________________________________
                                                        NORMA McGEE OGLE, JUDGE




                                                  -3-